81 F.Supp. 211 (1948)
BRAINARD
v.
ATCHISON, T. & S. F. RY. CO.
No. 46 C 2040.
United States District Court N. D. Illinois, E. D.
December 6, 1948.
Frank E. McAllister, of Chicago, Ill., for plaintiff.
Thomas J. Barnett, Floyd J. Stuppi and Philip E. von Ammon, all of Chicago, Ill., for defendant.
CAMPBELL, District Judge.
Plaintiff brought this action in December, 1946, under the Federal Employers Liability Act, 45 U.S.C.A. § 51 et seq., seeking recovery for damages for injuries received in Newton, Kansas. On October, 29, 1948, after issue had been joined and the case was awaiting trial, defendant moved to transfer the cause to the District Court of Kansas under 28 U.S.C.A. § 1404(a).
This type of motion is directed to the discretionary powers of the Court and, under normal circumstances, this Court would promptly transfer the cause upon timely motion by a defendant, where retention of it would work an injustice to the defendant. However, the case at bar has been on the trial call of the Court for a considerable length of time, and it is contemplated that it will go to trial in approximately one week. In fairness to the parties and in the interests of the orderly administration of justice, a determination of the matter should not now be further delayed.
The motion of the defendant to transfer the cause is, therefore, denied.